Name: 85/644/EEC: Commission Decision of 23 December 1985 authorizing the Italian Republic to extend intra- Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-12-31

 Avis juridique important|31985D064485/644/EEC: Commission Decision of 23 December 1985 authorizing the Italian Republic to extend intra- Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic) Official Journal L 379 , 31/12/1985 P. 0064 - 0064COMMISSION DECISION of 23 December 1985 authorizing the Italian Republic to extend intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic) (85/644/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 115 thereof, Whereas Commission Decision 85/398/EEC (1) authorized Italy to maintain until 31 December 1985 intra-Community surveillance of imports of bananas falling within Common Customs Tariff subheading 08.01 B, originating in certain third countries other than ACP States (2) and put into free circulation in the other Member States; Whereas the Italian Government has asked to be allowed to extend such surveillance; Whereas by Decision dated 23 December 1985 (3) the Commission authorized Italy under Article 115 of the Treaty to apply protective measures in respect of bananas originating in the abovementioned third countries until 30 June 1986; whereas by virtue of that Decision acceptance of applications to import such bananas which are in free circulation in the other Member States is subject to the lodging of a deposit; Whereas the Italian Government has stated that the circumstances which led the Commission to adopt Decision 85/398/EEC persist, namely the need to ensure the effectiveness of the commercial policy measures which Italy applies in respect of direct imports of fresh bananas originating in certain third countries other than ACP States in order to fulfil the objectives set out in Protocol No 4 to the LomÃ © Convention; Whereas in these circumstance Italy should be authorized to extend intra-Community surveillance of imports of the products in question until 30 June 1986; whereas acceptance of import applications submitted under the surveillance system should be made subject to the conditions laid down in Article 1 (3) of the Commission Decision of 23 December 1985 referred to above, HAS ADOPTED THIS DECISION:Article 11. Decision 85/398/EEC is hereby extended until 30 June 1986. 2. The admissibility of import applications shall be subject to the conditions laid down in Article 1 (3) of the Commission Decision of 23 December 1985. Article 2This Decision is addressed to the Italian Republic. Done at Brussels, 23 December 1985. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 228, 27. 8. 1985, p. 15. (2)Bolivia, Canada, Colombia, Costa Rica, Cuba, Dominican Republic, Ecuador, El Salvador, Guatemala, Nicaragua, Panama, Philippines, USA, Venezuela, Honduras, Haiti, Mexico. (3)OJ No C 338, 31. 12. 1985, p. 5. COMMISSION DECISION of 23 December 1985 authorizing the Italian Republic to extend intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic) (85/644/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 115 thereof, Whereas Commission Decision 85/398/EEC (1) authorized Italy to maintain until 31 December 1985 intra-Community surveillance of imports of bananas falling within Common Customs Tariff subheading 08.01 B, originating in certain third countries other than ACP States (2) and put into free circulation in the other Member States; Whereas the Italian Government has asked to be allowed to extend such surveillance; Whereas by Decision dated 23 December 1985 (3) the Commission authorized Italy under Article 115 of the Treaty to apply protective measures in respect of bananas originating in the abovementioned third countries until 30 June 1986; whereas by virtue of that Decision acceptance of applications to import such bananas which are in free circulation in the other Member States is subject to the lodging of a deposit; Whereas the Italian Government has stated that the circumstances which led the Commission to adopt Decision 85/398/EEC persist, namely the need to ensure the effectiveness of the commercial policy measures which Italy applies in respect of direct imports of fresh bananas originating in certain third countries other than ACP States in order to fulfil the objectives set out in Protocol No 4 to the LomÃ © Convention; Whereas in these circumstance Italy should be authorized to extend intra-Community surveillance of imports of the products in question until 30 June 1986; whereas acceptance of import applications submitted under the surveillance system should be made subject to the conditions laid down in Article 1 (3) of the Commission Decision of 23 December 1985 referred to above, HAS ADOPTED THIS DECISION:Article 11. Decision 85/398/EEC is hereby extended until 30 June 1986. 2. The admissibility of import applications shall be subject to the conditions laid down in Article 1 (3) of the Commission Decision of 23 December 1985. Article 2This Decision is addressed to the Italian Republic. Done at Brussels, 23 December 1985. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 228, 27. 8. 1985, p. 15. (2)Bolivia, Canada, Colombia, Costa Rica, Cuba, Dominican Republic, Ecuador, El Salvador, Guatemala, Nicaragua, Panama, Philippines, USA, Venezuela, Honduras, Haiti, Mexico. (3)OJ No C 338, 31. 12. 1985, p. 5.